Citation Nr: 1025160	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-05 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of a staph infection of the head.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for diabetes 
mellitus.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


REMAND

The Veteran served on active duty from August 18, 1977, to 
September 7, 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.

The Board notes that the claim pertaining to residuals of a staph 
infection of the head was certified to the Board as a new claim.  
However, the claim was previously denied in April 1978 (along 
with diabetes mellitus) and it is properly characterized as an 
issue of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of a staph infection of the head.

As to all the issues on appeal, the Board notes that VA treatment 
records indicate that the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  However, a 
review of the record on appeal fails to show that the RO 
requested or obtained the appellant's records from the SSA.  
Therefore, the Board finds that a remand is required to obtain 
these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2009); Dixon v. Gober, 14 Vet. App. 168, 171 
(2000) (citing to Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992) (holding that VA has a duty to acquire both the Veteran's 
SSA decision and the supporting medical records pertinent to the 
SSA claim)).  

As to the application to reopen a claim of service connection for 
diabetes mellitus and the claim of service connection for 
depression, the Board notes that in April 2006 the Veteran 
provided the RO with an authorization to obtain records related 
to these claims from the Detroit Medical Center (Sinai-Grace 
Hospital).  However, the record does not show that the RO 
thereafter requested or obtained these records.  Therefore, a 
remand to request these records is also required.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on notice 
of their existence and has a duty to assist the veteran to 
attempt to obtain them).

As to all the issues on appeal, the record shows that the Veteran 
receives ongoing treatment for his disabilities at the VA Medical 
Center (VAMC) in Detroit, Michigan.  However, his post April 2005 
VA treatment records are not found in the claims file.  
Therefore, while the appeal is in remand status these records 
should also be obtained and associated with the claims file.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

As to the applications to reopen the claims of service connection 
for residuals of a staph infection of the head and diabetes 
mellitus, while the appeal is in remand status the agency of 
original jurisdiction should also provided Veteran with notice 
that includes notice of the specific element or elements required 
to establish service connection that were found insufficient in 
the previous April 1978 denial of these claims as required by the 
United States Court of Appeals for Veterans Claims (Court) in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain from the SSA any decision 
awarding disability benefits to the Veteran 
as well as the medical records relied upon 
concerning any such determination.  Efforts 
to obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that further 
efforts to obtain those records would be 
futile.  All actions to obtain the 
requested records should be documented 
fully in the claims file.  Because these 
are Federal records, if they cannot be 
located or no such records exist, a 
memorandum of unavailability should be 
associated with the claims file and the 
Veteran should be provided with a copy of 
the memorandum.

2.  Obtain and associate with the claims 
file all of the Veteran's post September 
1977 treatment records from the Detroit 
Medical Center (Sinai-Grace Hospital).  All 
actions to obtain the requested records 
should be documented fully in the claims 
file.  If the records cannot be located or 
no such records exist, the Veteran should 
be notified of this fact.  Obtain a release 
from the Veteran as necessary.

3.  Obtain and associate with the claims 
file updated treatment records (since April 
2005) from the Detroit VAMC.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that further 
efforts to obtain those records would be 
futile.  All actions to obtain the 
requested records should be documented 
fully in the claims file.  Because these 
are Federal records, if they cannot be 
located or no such records exist, a 
memorandum of unavailability should be 
associated with the claim's file and the 
Veteran should be provided with a copy of 
the memorandum.

4.  Provide the Veteran with updated VCAA 
notice in accordance with the Court's 
holding in Dingess; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159.  
Additionally, as to the applications to 
reopen (residuals of a staph infection of 
the head and diabetes mellitus), provide 
notice in accordance with the Court's 
holding in Kent regarding the specific 
element or elements required to establish 
service connection that were found 
insufficient in the previous April 1978 
rating decision.  

5.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
issues on appeal.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

